—Appeal from a decision of the Workers’ Compensation Board, filed January 21, 1977, which affirmed the referee’s determination that the employer had not discriminated against the claimant in violation of section 120 of the Workers’ Compensation Law. A majority of the board found: "that the Employer did not discriminate against the Claimant and that there has been no violation of section 120 of the Workmen’s Compensation Law.” This decision is supported by substantial evidence in the record (cf. Matter of Axel v Duffy-Mott Co., 62 AD2d 651). Decision affirmed, without costs. Greenblott, J. P., Kane, Main, Mikoll and Herlihy, JJ., concur.